Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This is in response to Applicants Request for Continued Examination filed 4/12/22 which has been entered. Claims 1, 7, 14-18, and 20 have been amended. No Claims have been cancelled. Claims 21-23 have been added. Claims 1-23 are still pending in this application, with Claims 1, 14, and 20 being independent.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-2, 14-15, and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 18 of U.S. Patent No. 11212606 in view of the disclosure of Patent No. 11212606. 
Instant App
Pat ‘606
1. An audio system comprising: a speaker; 
14. transducer array on the headset
an acoustic sensor configured to detect sound emitted by one or more sound sources in a local area of the audio system; and a processor configured to: determine, based on the sound detected by the acoustic sensor, an environmental condition;
14. detecting, by a sensor on a headset, an environmental condition; the environmental acoustic condition
classify an audio signal to be provided by the speaker by type, 
17. classifying a type of the audio content.
determine, based in part on the environmental condition and the type of the audio signal, a privacy setting for the audio signal; 
14. selecting, based on the environmental acoustic condition, a sound leakage attenuation level for a frequency band;
18. the sound filter is determined based in part on the classification of the audio content.
determine an audio filter that adjusts the audio signal to mitigate sound leakage when presented by the speaker based on the privacy setting; apply the audio filter to the audio signal to generate a filtered audio signal; and provide the filtered audio signal to the speaker.
14.applying, based on the sound leakage attenuation level for the frequency band, a sound filter to audio content for presentation by a transducer array on the headset.


Claim 18 of Patent ‘606 does not specify what types of classification the audio type may be, but the disclosure of Patent ‘606 teaches wherein the type is selected from a group including speech and music (Column 15, Lines 64-65: “the audio content may be classified as speech, music, sound effects, etc”). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for classification types to include speech and music, as taught in the disclosure, in the system of claim 18 because those are two of the most common types of speech that one would listen to and speech would be a signal that would need to be detected in order to prevent more leakage because speech often contains more private content.
             Regarding the above double patenting rejections, one of ordinary skill in the art would find similar mappings between claims 2, 14-15, and 20 of the instant application and claim 18 of Patent ‘606; however, the mappings have been omitted for the sake of brevity.


Claims 1-2, 14-15, and 20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 19 of copending Application No. 17532828 in view of the disclosure of Application No. 17532828. 
This is a provisional nonstatutory double patenting rejection.

Instant App
App ‘828
1. An audio system comprising: a speaker; 
15. a transducer array on a headset
an environmental condition;
15. an environmental condition
classify an audio signal to be provided by the speaker by type
19. classifying a type of the audio content.
determine, based in part on the environmental condition and the type of the audio signal, a privacy setting for the audio signal; 
15. selecting, based on an environmental condition, a sound leakage attenuation level for a frequency band; and 19. the sound filter is determined based in part on the classification of the audio content.
determine an audio filter that adjusts the audio signal to mitigate sound leakage when presented by the speaker based on the privacy setting; apply the audio filter to the audio signal to generate a filtered audio signal; and provide the filtered audio signal to the speaker.
applying, based on the sound leakage attenuation level for the frequency band, a sound filter to audio content for presentation by a transducer array on a headset.


Claim 19 of App ‘828 does not specify what types of classification the audio type may be or how the environmental condition is determined, but the disclosure of App ‘828 teaches wherein the type is selected from a group including speech and music (para 0075: “the audio content may be classified as speech, music, sound effects, etc”) and an acoustic sensor configured to detect sound emitted by one or more sound sources in a local area of the audio system; and a processor configured to: determine, based on the sound detected by the acoustic sensor, an environmental condition (para 0038: “An acoustic sensor 180 captures sounds emitted from one or more sound sources in the local area (e.g., a room)”; para 0052: “The sensor array 220 detects environmental conditions of the headset”). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for classification types to include speech and music, as taught in the disclosure, in the system of claim 19 because those are two of the most common types of speech that one would listen to and speech would be a signal that would need to be detected in order to prevent more leakage because speech often contains more private content. Also, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to determine the environmental condition from an acoustic sensor, as taught in the disclosure, in the system of claim 19 because an acoustic sensor is a common way to determine a local environmental condition.
             Regarding the above double patenting rejections, one of ordinary skill in the art would find similar mappings between claims 2, 14-15, and 20 of the instant application and claim 19 of App ‘828; however, the mappings have been omitted for the sake of brevity.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-3, 7-16, 18-20, and 22-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Patil US Publication No. 20190069070 (from IDS) in view of Freed et al. US Publication No. 20150116212 and Davis US Publication No. 20140126757.

               Referring to claim 1, Patil teaches an audio system (Fig. 2: wearable acoustic device 30) comprising: a speaker (Fig. 2: acoustic drivers (transducers) 34A and 34B); and a processor (Fig. 2: processor 46) configured to: determine a privacy setting for the audio signal; determine an audio filter that adjusts the audio signal to mitigate sound leakage when presented by the speaker based on the privacy setting; apply the audio filter to the audio signal to generate a filtered audio signal; and provide the filtered audio signal to the speaker (para 0048: “In some instances operating in the outloud mode may present difficulties. For example, the user may be in a crowded environment in which nearby persons may easily hear the sound emitted from the acoustic drivers 34. Even if low audible frequencies are not heard by others due to far-field sound cancellation, the sound at higher audible frequencies may be an annoyance to nearby persons. Advantageously, the personal wearable acoustic device may be operated in a private operational mode. In this mode, the drive signal provided to each acoustic driver 34 results in generation of acoustic signals that have a reduced acoustic frequency range. For example, the sound pressure level of the acoustic signals may have a frequency characteristic that extends from frequency f.sub.1 to frequency f.sub.c as shown by plot 50 of FIG. 4. In some examples, the frequency f.sub.c is between about 160 Hz and about 200 Hz”).
               However, Patil does not teach basing a privacy setting on sound input, but Freed et al. teaches an acoustic sensor configured to detect sound emitted by one or more sound sources in a local area of the system; determine, based on the sound detected by the acoustic sensor, an environmental condition; determine, based in part on the environmental condition, a privacy setting (para 055: “device 900 in FIG. 9 is shown to also include a microphone 914 or other such audio-capturing device. The device in at least some embodiments can also determine various actions based upon sound detected by the microphone. …the device might be able to determine from the detected sound whether there are other people near the device, which can cause the device to activate a privacy mode”). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to base a privacy setting on detected sound, as taught in Freed et al., in the system of Patil because it allows for a privacy mode to be automatically entered to protect sensitive information and prevent others from hearing the user’s noises.
               However, Patil and Freed et al. do not teach classifying the audio signal type to determine a privacy setting, but Davis teaches classify an audio signal to be provided by the speaker by type, wherein the type is selected from a group including speech and music; determine based on the type of audio signal, a privacy setting (para 0011: “if the user answers or places a call, the use case manager can select private mode unless the user selects speaker mode for the call. If, on the other hand, the user launches a video or an audio file, the use case management module can select landscape (broadcast) mode.”; para 0026: “for broadcast use, such as, for example, when the device is used for playing music, videos, and the like”). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to base a privacy setting on audio signal type, as taught in Davis, in the system of Patil and Freed et al. because it allows for a privacy mode to be automatically entered to protect sensitive information that is more likely to occur during calls when speech is present.
               Referring to claim 2, Patil teaches the processor is configured to: determine, based on the privacy setting, an attenuation level for a frequency band; and determine the audio filter based on the attenuation level for the frequency band (Fig. 4: plot 50 shows sound pressure level for frequencies output by drivers 34 in the private operational mode).
               Referring to claim 3, Patil teaches the audio filter includes a low-pass filter and the processor is configured to determine a cutoff frequency of the low-pass filter based on the privacy setting (para 0048; Fig. 4: plot 50 shows cutoff frequency around fc).
               Referring to claim 7, Patil teaches the processor is further configured to: instruct a display device to present a user interface for selecting the privacy setting; and receive a user input indicating the privacy setting (para 0054).
               Referring to claim 8, Patil teaches the audio system is a part of a headset and the display device is a part of a computing device that is separate from the audio system (paras 0048, 0054).
               Referring to claim 9, Patil teaches a mechanical control, and wherein the processor is configured to receive a user input provided via the mechanical control indicating the privacy setting (paras 0044, 0054).
               Referring to claim 10, Patil teaches the privacy setting defines a selection between a private mode or a non-private mode (paras 0048, 0054).
               Referring to claim 11, Patil teaches the processor is configured to select between the private mode or non-private mode based on a location of the audio system (para 0054).
               Referring to claim 12, Patil teaches the privacy setting defines a selection of a privacy level from a range of privacy levels (paras 0048, 0054).
               Referring to claim 13, Davis teaches the speaker includes a dipole speaker including an enclosure having an output port and a rear port, a first portion of sound emitted by the speaker is emitted from the output port and a second portion of the sound having a phase offset from the first portion of the sound is emitted from the rear port (paras 0017, 0023). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use a dipole speaker, as in Davis, in the system of Patil, Freed et al., and Davis because it further helps to keep the audio private.
               Referring to claim 14, Patil teaches a method comprising determining a privacy setting for the audio signal; determining an audio filter that adjusts the audio signal to mitigate sound leakage when presented by a speaker of the audio system based on the privacy setting; applying the audio filter to the audio signal to generate a filter audio signal; and providing the filtered audio signal to the speaker (para 0048: “In some instances operating in the outloud mode may present difficulties. For example, the user may be in a crowded environment in which nearby persons may easily hear the sound emitted from the acoustic drivers 34. Even if low audible frequencies are not heard by others due to far-field sound cancellation, the sound at higher audible frequencies may be an annoyance to nearby persons. Advantageously, the personal wearable acoustic device may be operated in a private operational mode. In this mode, the drive signal provided to each acoustic driver 34 results in generation of acoustic signals that have a reduced acoustic frequency range. For example, the sound pressure level of the acoustic signals may have a frequency characteristic that extends from frequency f.sub.1 to frequency f.sub.c as shown by plot 50 of FIG. 4. In some examples, the frequency f.sub.c is between about 160 Hz and about 200 Hz”).
               However, Patil does not teach basing a privacy setting on sound input, but Freed et al. teaches determining by a processor of an audio system, based on a sound source detected in a local area, an environmental condition; determining, based in part on the environmental conditions, a privacy setting (para 055: “device 900 in FIG. 9 is shown to also include a microphone 914 or other such audio-capturing device. The device in at least some embodiments can also determine various actions based upon sound detected by the microphone. …the device might be able to determine from the detected sound whether there are other people near the device, which can cause the device to activate a privacy mode”). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to base a privacy setting on detected sound, as taught in Freed et al., in the method of Patil because it allows for a privacy mode to be automatically entered to protect sensitive information and prevent others from hearing the user’s noises.
               However, Patil and Freed et al. do not teach classifying the audio signal type to determine a privacy setting, but Davis teaches classifying an audio signal to be provided by a speaker by type, wherein the type is selected from a group including speech and music; determine based on the type of the audio signal, a privacy setting (para 0011: “if the user answers or places a call, the use case manager can select private mode unless the user selects speaker mode for the call. If, on the other hand, the user launches a video or an audio file, the use case management module can select landscape (broadcast) mode.”; para 0026: “for broadcast use, such as, for example, when the device is used for playing music, videos, and the like”). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to base a privacy setting on audio signal type, as taught in Davis, in the method of Patil and Freed et al. because it allows for a privacy mode to be automatically entered to protect sensitive information that is more likely to occur during calls when speech is present.
               Referring to claim 15, Patil teaches determining, based on the privacy setting, an attenuation level for a frequency band; and determining the audio filter based on the attenuation level for the frequency band (Fig. 4: plot 50 shows sound pressure level for frequencies output by drivers 34 in the private operational mode).
               Referring to claim 16, Patil teaches the audio filter includes a low-pass filter and the method further comprises determining a cutoff frequency of the low-pass filter based on the privacy setting (para 0048; Fig. 4: plot 50 shows cutoff frequency around fc).
               Referring to claim 18, Patil teaches receiving a user input indicating the privacy via one of: a user interface presented on a display device; or a user input provided via a mechanical control (paras 0044, 0054).
               Referring to claim 19, Patil teaches the privacy setting defines one of: a private mode or a non-private mode; or a privacy level from a range of privacy levels (paras 0048, 0054).
               Referring to claim 20, Patil teaches a non-transitory computer readable medium storing instructions that, when executed by a processor of an audio system, cause the processor to perform steps (Fig. 2: processor 46) comprising: determining a privacy setting for the audio signal, determining an audio filter that adjusts the audio signal to mitigate sound leakage when presented by a speaker based on the privacy setting, applying the audio filter to the audio signal to generate a filtered audio signal, and providing the filtered audio signal to the speaker (para 0048: “In some instances operating in the outloud mode may present difficulties. For example, the user may be in a crowded environment in which nearby persons may easily hear the sound emitted from the acoustic drivers 34. Even if low audible frequencies are not heard by others due to far-field sound cancellation, the sound at higher audible frequencies may be an annoyance to nearby persons. Advantageously, the personal wearable acoustic device may be operated in a private operational mode. In this mode, the drive signal provided to each acoustic driver 34 results in generation of acoustic signals that have a reduced acoustic frequency range. For example, the sound pressure level of the acoustic signals may have a frequency characteristic that extends from frequency f.sub.1 to frequency f.sub.c as shown by plot 50 of FIG. 4. In some examples, the frequency f.sub.c is between about 160 Hz and about 200 Hz”).
               However, Patil does not teach basing a privacy setting on sound input, but Freed et al. teaches determining, based on a sound source detected in a local area, an environmental condition; determining, based in part on the environmental conditions, a privacy setting (para 0055: “device 900 in FIG. 9 is shown to also include a microphone 914 or other such audio-capturing device. The device in at least some embodiments can also determine various actions based upon sound detected by the microphone. …the device might be able to determine from the detected sound whether there are other people near the device, which can cause the device to activate a privacy mode”). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to base a privacy setting on detected sound, as taught in Freed et al., in the medium of Patil because it allows for a privacy mode to be automatically entered to protect sensitive information and prevent others from hearing the user’s noises.
               However, Patil and Freed et al. do not teach classifying the audio signal type to determine a privacy setting, but Davis teaches classifying an audio signal to be provided by a speaker by type, wherein the type is selected from a group including speech and music; determine based on the type of the audio signal, a privacy setting for the audio signal (para 0011: “if the user answers or places a call, the use case manager can select private mode unless the user selects speaker mode for the call. If, on the other hand, the user launches a video or an audio file, the use case management module can select landscape (broadcast) mode.”; para 0026: “for broadcast use, such as, for example, when the device is used for playing music, videos, and the like”). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to base a privacy setting on audio signal type, as taught in Davis, in the medium of Patil and Freed et al. because it allows for a privacy mode to be automatically entered to protect sensitive information that is more likely to occur during calls when speech is present.
               Referring to claim 22, Patil teaches the privacy setting is a level of privacy of a range of privacy levels (para 0048) and Freed et al. teaches responsive to the environmental condition indicating an ambient noise level below a threshold level, a low privacy level of the range of privacy levels is determined (para 0055) and Davis teaches responsive to the audio signal type being speech a high privacy level of the range of privacy levels is determined (para 0011). When Davis is combined with Patil and Freed et al., there will need to be a choice made to choose between the private/high privacy mode and non-private/low privacy mode, since the criteria conflict with one another, however, a person having ordinary skill in the art before the effective filing date of the claimed invention would have had good reason to pursue the known finite options of choosing either the private/high privacy mode or non-private/low privacy mode, therefore it would have been obvious to try using the private/high privacy mode as opposed to the non-private/low privacy mode. Further if either the environmental condition or the audio signal classification suggests a high privacy mode, it would be obvious to choose that mode to ensure that any sensitive information is kept as private as possible and/or to prevent annoying others with audio output.
               Referring to claim 23, Patil teaches the privacy setting is a level of privacy of a range of privacy levels wherein responsive to the environmental condition indicating a closest person to the audio system is above a threshold distance away a low privacy level of the range of privacy levels is determined (para 0048; Freed et al. also gets at this idea in para 0055) and Davis teaches responsive to the audio signal type being music a low privacy level of the range of privacy levels is determined (para 0011, 0026). Motivation to combine is the same as in claim 1.


Claims 4-6, 17, and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Patil, Freed et al., and Davis, as applied to claims 1 and 14 above, and further in view of Puthuff et al. US Patent No. 6181801.

               Referring to claim 4, Patil teaches the processor is configured to determine a threshold level for the frequency band based on the privacy setting (para 0048). However, Patil, Freed et al., and Davis do not teach a compressor, but Puthuff et al. teaches the audio filter includes a compressor and the processor is configured to determine a compression ratio of the compressor for the frequency band based on the threshold (which is set based on the privacy setting) (Column 4, Lines 34-39). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use compressors, as taught in Puthoff et al., in the system of Patil, Freed et al., and Davis because compressors can help to limit the signal some so that audio signal stays more private.
               Referring to claim 5, Patil teaches the processor is configured to determine another threshold level for another frequency band based on the privacy setting (para 0048) and Puthoff et al. teaches the processor is configured to determine another compression ratio of the compressor for another frequency band based on the threshold (which is set based on the privacy setting) (Column 4, Lines 34-39). Motivation to combine is the same as in claim 4. 
               Referring to claim 6, Patil teaches the audio filter includes a low-pass filter (para 0048). However, Patil, Freed et al., and Davis do not teach a compressor, but Puthuff et al. teaches followed by a multiband compressor (Column 4, Lines 34-39). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use compressors, as taught in Puthoff et al., in the system of Patil, Freed et al., and Davis because compressors can help to limit the signal some so that audio signal stays more private.
               Referring to claim 17, Patil teaches by the processor, determining a threshold level for the frequency band based on the privacy setting (para 0048). However, Patil, Freed et al., and Davis do not teach a compressor, but Puthuff et al. teaches the audio filter includes a compressor and the method further comprises determining a compression ratio of the compressor for the frequency band based on the threshold (which is set based on the privacy setting) (Column 4, Lines 34-39). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use compressors, as taught in Puthoff et al., in the method of Patil, Freed et al., and Davis because compressors can help to limit the signal some so that audio signal stays more private.
               Referring to claim 21, Patil teaches the privacy setting is a level of privacy of a range of privacy levels, and a high privacy level of the range of privacy levels corresponds to a low cutoff frequency for a low-pass filter (para 0048). However, Patil, Freed et al., and Davis do not teach a compressor, but Puthuff et al. teaches a large compression ratio being applied to the audio signal (Column 4, Lines 34-39). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use compressors, as taught in Puthoff et al., in the method of Patil and Freed et al. because compressors can help to limit the signal some so that audio signal stays more private. Puthoff et al. states that the compression ratio is chosen to achieve a desired response of the system. Since Patil, Freed et al., and Davis teach that a desired response is a private mode, a limited signal would need to be achieved, therefore, a larger compression ratio would be needed to achieve the desired response, therefore, Patil, Freed et al., and Davis when combined with Puthoff et al. will teach a high privacy level of the range of privacy levels corresponds to a large compression ratio being applied to the audio signal.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on the combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Examiner respectfully requests, in response to this Office Action, support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line number(s) in the specification and/or drawing figure(s). This will assist Examiner in prosecuting the application. 
When responding to this Office Action, Applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of the art disclosed by the references cited or the objections made. He or she must also show how the amendments avoid such references or objections. See 37 CFR 1.111(c).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE A FALEY whose telephone number is (571)272-3453.  The examiner can normally be reached on Monday to Thursday, 9am-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ahmad Matar can be reached on (571) 272-7488.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Any response to this action should be mailed to:
                        Commissioner of Patents and Trademarks
                        P.O. Box 1450
                        Alexandria, Va.  22313-1450
        Or faxed to:
                    (571) 273-8300, for formal communications intended for entry and for 
                     informal or draft communications, please label “PROPOSED” or “DRAFT”.
                                Hand-delivered responses should be brought to: 

                         Customer Service Window 
                         Randolph Building 
                         401 Dulany Street 
                         Arlington, VA 22314

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KATHERINE A FALEY/Primary Examiner, Art Unit 2652